                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

KENNON WHALEY,                                )
Reg. No. 10098-002,                           )
                                              )
       Petitioner,                            )
                                              )
             v.                               ) CIVIL ACTION NO.: 2:19-CV-938-WHA
                                              )
WALTER WOOD,                                  )
                                              )
       Respondent.                            )

                                              ORDER

       Before the court is the Recommendation of the Magistrate Judge entered January 23, 2020.

Doc. 3. There being no timely objection filed to the Recommendation, and based on an independent

review of the record, it is ORDERED as follows:

       1. The Recommendation of the Magistrate Judge is ADOPTED;

       2. This case is DISMISSED without prejudice for Petitioner’s failures to comply with the

orders of the court and to prosecute this action.

       A Final Judgment will be entered separately.

       Done, this 12th day of February 2020.




                                         /s/ W. Harold Albritton
                                       W. HAROLD ALBRITTON
                                       SENIOR UNITED STATES DISTRICT JUDGE
